Title: From George Washington to Daniel of St. Thomas Jenifer and Nicholas Thomas, 10 May 1777
From: Washington, George
To: Jenifer, Daniel of St. Thomas,Thomas, Nicholas



Gentlemen
Head Quarters Morris Town 10th May 1777

I am honored with yours of the 18th instant inclosing the Arrangement of the Officers of your Seven Battalions as settled by General Assembly 1st April 1777.
I hope this arrangement will prove satisfactory to all the Gentlemen in nomination, but should any disputes or difficulties arise, I shall endeavour to have them settled upon the most impartial Scale.
The impediments to the recruiting Service, I hope are now removed, and I flatter myself that every Measure will be adopted by the Senate and House of Delagates that will contribute towards filling up the Quota of Men allotted to the State of Maryland. I have the honor to be Gentn Yr most obt Servt.
